Citation Nr: 1721971	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or coronary artery disease (CAD).

2. Entitlement to service connection for an intestinal disorder, claimed as irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD or CAD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and B.S.

ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in February 2016 and October 2016 for further development which has been completed.

Since the Agency of Original Jurisdiction last considered the appeal, additional evidence has been added to the record.  The Veteran waived initial AOJ review of the evidence in March 2017.  As such, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1. The most probative evidence indicates that the Veteran's hypertension was not shown in service or for many years thereafter, is not related to his service, and is not caused or aggravated by his service-connected PTSD or CAD.

2. The most probative evidence indicates that the Veteran's IBS was not shown in service, not related to his service, and is not caused or aggravated by his service-connected PTSD or CAD.

CONCLUSIONS OF LAW

1. The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for establishing service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter dated March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, post service treatment records, and   VA examination reports are of record, as is a transcript of the Veteran's video conference hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the     hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board further notes that actions requested in the prior remand have been undertaken. In this regard, an addendum medical opinion was obtained. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App.   97 (2008) (holding that only substantial, and not strict, compliance with the terms of   a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2016); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with certain enumerated diseases. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Neither         of the claimed conditions are contained in the presumptive provisions.  Notwithstanding the regulations governing presumptive service connection        based on herbicide exposure, service connection may also be established with     proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee     v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service-connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities  (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase             in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Prinicpi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hypertension

The Veteran contends that his currently diagnosed hypertension was caused by       his military service, including exposure to Agent Orange, or alternatively, that        the condition was caused by his service-connected PTSD or CAD.  As an initial matter, the Board notes the record reflects that the Veteran has been diagnosed    with hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the remaining question in this case becomes whether such condition is related to service or service-connected CAD or PTSD.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran's service personnel records confirm that he served in Vietnam          from 1969 through 1970; therefore, herbicide exposure is presumed.  38 C.F.R.        § 3.307(a)(6)(iii).  However, the Board notes that hypertension is not one of the specified conditions listed under 38 C.F.R. § 3.309(e) for which presumptive service connection due to herbicide exposure is warranted. Nevertheless, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  After review of the record, the Board finds that the preponderance of the competent and credible evidence demonstrates that the Veteran's hypertension is not related to service, to include exposure to herbicides therein.

Service treatment records (STRs) are silent as to a diagnosis or treatment for hypertension.  The Veteran's July 1968 pre-induction examination revealed a blood pressure reading of 122/86 and he was observed to have a normal vascular system. In conjunction with his pre-induction examination, on his July 1968 medical history report, the Veteran denied having high or low blood pressure and stated his health was "good."  Further, the Veteran's July 1970 separation examination revealed a blood pressure reading of 116/68 and he was again observed to have a normal vascular system.  In addition, the Veteran remarked that his health was "excellent."  While the Veteran testified that his hypertension began sometime in the 1970s, on his application for compensation, he reported the onset date to be sometime in 1995.  In fact, post-service, the first indication of hypertension of record is contained in March 1991 private treatment records from the Veteran's cardiologist who noted a past medical history of hypertension. 

In sum, there is no competent evidence of hypertension in service or within the one year period following service.  Thus, to establish service connection, competent evidence linking the current condition to service or a service-connected disability    is needed.

The competent and probative medical evidence is against finding a nexus between the Veteran's hypertension and service, to include his presumed herbicide exposure therein.  

The Veteran underwent a VA examination in August 2014; however, an opinion regarding any relation between the Veteran's hypertension and his exposure to herbicides was not obtained.  

The Board notes the record reflects that in February 2015 the Veteran's private cardiologist provided a nexus opinion, stating that the Veteran's service in Vietnam may be related to his CAD and hypertension because of an association with Agent Orange. 

An addendum opinion was obtained in March 2016.  The VA examiner opined it was less likely than not that the Veteran's hypertension was caused by presumed exposure to Agent Orange because the Veteran has multiple, well-established risk factors for the development of hypertension, including advancing age, excessive alcohol use, physical inactivity, dyslipidemia, and frequent use of NSAIDs, which can be associated with blood pressure elevation.  The examiner stated that she did not find evidence in credible peer-reviewed medical literature that Agent Orange exposure causes the development of hypertension and previous Institute of Medicine (IOM) studies have stated that Agent Orange "may" have an association with multiple illnesses, including hypertension.  However, no causal relationship has been reported nor has a definitive evidence of a relationship.  Alternative references have reported that there is not strong scientific evidence for an association between multiple medical illnesses and Agent Orange.  Given the presence of multiple well-established risk factors for hypertension and in the absence of credible medical evidence linking Agent Orange to hypertension causation, the examiner opined it was less likely than not that the Veteran's hypertension was caused by his presumed exposure to Agent Orange during   service.  

Further, the examiner opined it was less likely than not that the Veteran's hypertension was directly related to his military service because a review of the Veteran's STRs did not show any evidence of the Veteran having blood pressure readings consistent with hypertension during his active duty service. The examiner stated that the Veteran's objective medical records from the 1980s failed to show      a diagnosis of hypertension or use of hypertensive medications and the earliest diagnosis for hypertension of record was not until 1999.  As a result, the examiner concluded that it was less likely than not that the Veteran's hypertension was caused by his service.  However, as the opinion was provided by a physician's assistant and not reviewed or made by a physician, per the October 2016 Board remand, an additional opinion was obtained in January 2017.  

In January 2017, the same physician's assistant who provided the March 2016 opinion, opined that the Veteran's hypertension was less likely than not caused by or due to his conceded Agent Orange exposure because, according to peer-reviewed medical literature, there are multiple risk factors for development of hypertension, of which the Veteran has multiple, including advancing age, excessive alcohol use, physician inactivity, dyslipidemia, and chronic NSAID use.  However, as the examiner explained, exposure to herbicides of any type is not reported as a risk factor for developing hypertension.  The examiner continued, stating that while a National Academy of Science report indicated that there was "limited or suggestive evidence of an association between herbicide exposure and hypertension," it did  not report that hypertension is caused by herbicide exposure.  

Further, the examiner noted that a causal relationship between Agent Orange exposure and development of hypertension was not supported by the medical literature.  In fact, the examiner stated that the peer-reviewed medical references indicate that dioxin dissipated rapidly in the environment, with little risk of long-term exposure. References also note that there are no compelling scientific      studies demonstrating a causal relationship between Agent Orange and disease  development as the examiner reported that medical literature recognized that       VA has adopted the IOM's "less stringent" standard of "sufficient evidence of a 'statistical relationship'...between exposure to tactical herbicides or 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD) and fifteen different human diseases."   Further medical literature noted that studies did not reveal a higher incidence           of VA's Agent Orange presumptively associated diseases in Australian Veterans     of Vietnam, or in the Vietnamese citizens living where the dioxin was sprayed.     The January 2017 examiner concluded that given the absence of credible medical evidence linking Agent Orange exposure to hypertension causation, it is less likely than not that the Veteran's hypertension was caused by presumed exposure to Agent Orange during his military service. Moreover, the examiner opined that it was       less likely than not that the Veteran's hypertension was caused by or due to his military service because his STRs do not support findings, diagnosis or treatment for hypertension during or within one year of service, as no objective evidence of     a diagnosis of hypertension was found in the Veteran's medical record until the 1990s.  However, as the opinion was again provided by a physician's assistant and not reviewed or made by a physician, an addendum opinion was again sought.   

Finally, in March 2017, an addendum opinion was provided by a physician              who stated that he reviewed the record in detail and after discussion with the aforementioned physician's assistant (March 2016 and January 2017 examiner), agreed with her reports.  The physician opined that the Veteran's hypertension was less likely than not caused by his service, to include herbicide exposure therein, based on the previous reports made by the physician's assistant in March 2016 and January 2017. 

In weighing the opinions of record, great weight is given to the opinions of the March 2016 and January 2017 examiner, as confirmed by the March 2017 VA physician.  The VA examiners' opinions were based upon review of the medical records, and were supported by detailed rationale, with consideration of medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

Conversely, the opinion from the February 2015 private cardiologist provided no rationale for his conclusion nor did he take into account the medical evidence of record.  The opinion was also speculative.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Thus, the Board finds the opinion is entitled to no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Accordingly, the Board concludes that the most probative evidence of record is against the claim for service connection for hypertension on a direct or presumptive basis.

The question remains whether the Veteran's hypertension is related to his service-connected PTSD or CAD.

On this question, the August 2014 VA examiner opined that it was less likely      than not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD or CAD.  The examiner noted that the Veteran was diagnosed with CAD in 1978 and the Veteran reported he was found to have hypertension around the same time as CAD.  However, he did not know the original date of diagnosis.  The examiner explained that hypertension causes CAD and not vice-versa.  She stated that the Veteran's hypertension was in good control and there was no evidence it was caused by or aggravated by his service, CAD or his PTSD.  She   also noted there was no evidence that the Veteran's chronic essential hypertension was related to his PTSD because there is no mention of PTSD causing essential hypertension in credible medical literature.  As a result, the examiner ultimately concluded that it was less likely than not that the Veteran's hypertension was caused by or aggravated by his CAD or PTSD.

The Board notes that at the Veteran's December 2015 videoconference hearing,        a registered nurse, B.S., provided testimony that she was of the opinion that             the Veteran's hypertension and IBS could be related to his service-connected disabilities.  Specifically, she stated that if someone has PTSD, it will raise the cortisol level, causing the heart rate to rise and thereby causing a rise in blood pressure.  That, in turn, can make IBS worse and that when the Veteran does have issues with his PTSD, his IBS and diarrhea is worse.  However, she indicated that she was unfamiliar with the criteria for service-connection; she did not specify whether the conditions were caused or aggravated by PTSD or CAD; and she did not provide any opinion as to the baseline of severity of the Veteran's conditions related to aggravation. 

As requested in the February 2016 Board remand, an addendum opinion was obtained from the aforementioned physician's assistant in March 2016 and January 2017.  In March 2016, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by his service-connected CAD or PTSD because while hypertension is a known risk factor for developing CAD, there is no credible medical literature supporting the notion that CAD can cause hypertension.  The examiner stated that none of the medical references submitted by the Veteran reported a definitive or causal relationship between hypertension and PTSD; these references used phrases such as "may be" and studies "suggested" a relationship between hypertension and PTSD or CAD.  However, references noted no definitive causal relationships had been established and that some experimental findings  could be artifactual.  From a review of Up-to-Date medical reference material,   CAD and psychiatric conditions are not listed as risk factors for the development   of hypertension, or as causes of secondary hypertension.  While the reference     noted that anti-depressants, including SSRIs, could cause secondary hypertension, the examiner opined that this Veteran's hypertension preceded any reports of psychiatric symptoms and the use of any psychotropic medications. 

Further, the examiner opined that it was less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected PTSD or CAD because review of the Veteran's medical records reveal that the Veteran's hypertension and CAD have been documented since 1999 and the earliest documentation of PTSD was on his May 2010 VA psychiatric examination, with the Veteran subjectively reporting that he had PTSD symptoms since his return from service in Vietnam. The examiner further explained that the earliest evidence of use of psychotropic medication was by a prescription for Librax, noted in his private treatment records on January 2008.  Moreover, during his May 2010 VA psychiatric examination, it was noted       that his Librax had been used for gastrointestinal (GI) complaints and Xanax for his psychiatric condition.  The first report of psychiatric symptoms per VA records was in February 2011 when the Veteran requested Xanax; he was given Buspar for anxiety, but subsequent records indicate he never took this medication.  Next, VA treatment records from October 2012 indicate the use of psychotropic medication, Celexa, but the Veteran was declining to take this.  The examiner stated that records show no cardiovascular complaints related to CAD since the Veteran's 2007 admission for redo-coronary artery bypass grafting (CABG).  Per review of records from 1999-    2015, the Veteran's blood pressure has been well-controlled and the examiner did       not find any correlation between cardiovascular symptoms related to CAD worsening (need   for redo-CABG) and permanent increase in hypertension, or need for more hypertension medication.  She further stated that she did not find any correlation between hypertension readings or treatment and complaints of worsened PTSD symptoms.  The Veteran has not taken any psychotropic medication with consistency over time (it appears Xanax was the only medication he actually took) and no changes in the Veteran's blood pressure can be associated with the use of any psychotropic.  The examiner opined that since there is no evidence that the Veteran has had persistently elevated blood pressure readings related to either cardiac or psychiatric symptoms and he has required no change in hypternsive medications due to either service-connected PTSD or CAD, it is less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected CAD or          PTSD.  In sum, the examiner concluded that the Veteran's hypertension was               less likely than not caused or aggravated by his service-connected CAD or PTSD. 

In January 2017, the same examiner opined that it was less likely than not that the Veteran's hypertension was caused by or due to his service-connected PTSD or CAD.  The examiner noted that the earliest evidence of elevated blood pressure   was in the 1990s and the Veteran has records documenting a diagnosis of CAD        in 1977. While the Veteran reported that he had PTSD symptoms since his return from service, however, records note the first report of a PTSD diagnosis was after his May 2010 VA psychiatric examination.  Based on the above, the examiner concluded that the Veteran's CAD preexisted his hypertension and stated that CAD is not a recognized risk factor for developing hypertension; instead, hypertension    is a risk factor for developing CAD.  The examiner again noted the references submitted by the Veteran claiming his hypertension was due to his PTSD.   However, she stated, these references referred to studies which "suggested a possible connection between the Hypothalamic-Pituitary-Adrenal (HPA) and the Sympathetic-Adrenal-Medullary (SAM) Axes and illnesses comorbid with PTSD. Another reference noted "research has not established whether PTSD is associated with additional cardiovascular disease risk beyond the risks associated with comorbid depression."  A third reference indicated some studies had found an "increasing body of evidence" that PTSD patients "may" have an increased risk of CAD and/or hypertension.  However, the authors also noted some studies found no significant difference between heart rates and systolic and diastolic blood pressures comparing patients with and without PTSD.  All of the cited studies submitted by the Veteran used terms such as "suggested" and "may have an increased risk," but did not establish a definitive causal relationship between PTSD and hypertension. 

Moreover, the examiner noted the witness testimony from nurse B.S. at the Veteran's December 2015 videoconference hearing and explained that PTSD has been implicated in temporarily raising blood pressure, but does not have a proven association with sustained elevation of blood pressure.  From review of peer-reviewed medical literature, PTSD has not been confirmed as a cause of or risk factor for chronic hypertension.  Some studies have suggested a relationship may exist between PTSD, hypertension and heart disease, but scientific evidence to    date has not definitively linked these conditions.  Continuing on, the examiner stated that CAD is not a recognized risk factor for the development of hypertension. While there have been studies suggesting a relationship exists between PTSD and hypertension, as well as conflicting studies stating the two are not related, those studies in favor of a relationship merely "suggest" that there "may be" a link.  Based on the above, the examiner opined that it is less likely than not that the Veteran's hypertension was caused by or due to his service-connected PTSD            or CAD.

The examiner also opined that it was less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected PTSD or   CAD. The examiner noted that the Veteran has been on hypertensive medications since the 1990s.  While the Veteran was noted to have poorly controlled blood pressure during peak exercise on a February 1998 treadmill stress test, his blood pressure has been well-controlled since then.  Neither private nor VA treatment records showed any correlation between changes in psychiatric or cardiovascular symptoms and changes in blood pressure or blood pressure medications.  The examiner stated she did not find any correlation between hypertension readings or treatment and complaints of worsened PTSD symptoms.  The Veteran has not taken any psychotropic medication with consistency over time (except for Xanax) and no changes in his blood pressure can be associated with use of any psychotropic.  Since there is no evidence that the Veteran has had persistently elevated blood pressure readings over time, and no evidence that he has required changes in hypternsive medications due to symptoms from either service-connected condition, the examiner opined that it is less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected CAD or PTSD.  In sum, the examiner concluded that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected CAD or PTSD.

Finally, the March 2017 physician opined that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected PTSD or CAD. The March 2017 physician who provided the addendum opinion stated that he reviewed the record in detail and after discussion with the aforementioned physician's assistant (March 2016 and January 2017 examiner), agreed with her reports.  

In weighing the opinions of record, great weight is given to the opinion of the March 2016/January 2017 examiner as confirmed by the March 2017 VA physician.  The VA examiners' opinions were based upon review of the medical records, and were supported by detailed rationale, with consideration of medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 295 (2008).  

Conversely, the December 2015 opinion from B.S., a registered nurse, provided no rationale for her conclusion nor did she take into account the medical evidence of record.  Thus, the Board finds her opinion is entitled to minimal, if any, probative weight.  See Stefl, 21 Vet. App. at 124 (2007). 

In sum, the most probative evidence indicates the Veteran's hypertension is not caused or aggravated by his service-connected PTSD or CAD.  

The Board acknowledges the Veteran's assertions that his hypertension is related to his active service or alternatively, to his service-connected PTSD or CAD, and that he has submitted several buddy statements from family and friends who have attested to his "stress related health problems" since his return from service.  Nevertheless, neither the Veteran nor the witnesses who provided buddy statements have shown that they have specialized training sufficient to render such an opinion linking his hypertension to service or service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but     not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, their opinions as to the diagnosis or etiology of the Veteran's hypertension, or the relationship between his hypertension and service-connected conditions, are not competent medical evidence.  The Board finds the opinion of the 2016/2017 VA examiners to be significantly more probative than the   lay assertions of the Veteran and those who provided a buddy statement on his behalf.

To the extent the Veteran has alleged he suffered from hypertension during or shortly after service, the Board does not find such assertion to be persuasive.  The medical findings of record showing no evidence of hypertension in service or for many years thereafter.  Moreover, the Veteran has been inconsistent in his reports as to the onset    of such disability.  In this regard, the Veteran remarked that his health was "excellent"    on the July 1970 separation examination, and while the Veteran testified that his hypertension began sometime in the 1970s, on his application for compensation, he reported the onset date to be sometime in 1995.  Accordingly, the Board finds his assertions are not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). 

In sum, there is no competent and credible evidence of hypertension during active service or within the year following discharge from service.  Moreover, the most probative medical opinions of record indicate the Veteran's hypertension is not related to his military service, to include exposure to herbicides therein, or caused  or aggravated by his service-connected PTSD or CAD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).

B. IBS

The Veteran contends that his currently diagnosed IBS was caused by his military service, or alternatively, that the condition was caused by his service-connected PTSD or CAD.  As an initial matter, the Board notes the record reflects that the Veteran has been diagnosed with IBS.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the remaining question in this case becomes whether such condition is related to service or sevice-connected CAD and PTSD.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

STRs are silent for any diagnosis or treatment of IBS or gastrointestinal symptoms.   On his separation examination, the Veteran remarked that his health was "excellent."  While the Veteran testified that his IBS began in service, sometime before he rotated out of Vietnam in the 1970s, the first indication of treatment for an intestinal disorder of record is contained in 1988 private treatment records which noted diarrhea in March 1988 and indicated the symptoms started two days prior.  The Veteran was treated with Bentyl and the indication was colitis.  In a January 2004 private treatment record, the Veteran complained of diarrhea and abdominal pain and indicated the symptoms had started two months previously.  

In sum, there is no medical evidence of IBS or any intestinal disorder in service      or for many years thereafter.  Thus, to establish service connection, competent evidence linking the current condition to service or a service-connected disability    is needed.  However, while there are opinions both in favor of and against the claim, the Board finds the most probative evidence is against the claim. 

The March 2016 examiner opined it was less likely than not that the Veteran has IBS which is directly related to his military service.  Based on the fact that the first indication of any intestinal disorder was not until the March 1988 private treatment noting diarrhea with an indication of colitis and the January 2004 private treatment noting diarrhea and abdominal pain, the 2016 examiner stated that there was no evidence to suggest that IBS or any other GI condition causing diarrhea started during service or within one year post-military.  Additionally, she remarked that while a diagnosis of IBS is listed on the Veteran's problem list, IBS is a diagnosis of exclusion.  If other causes for complaints of abdominal pain and diarrhea are identified (such as lactose intolerance), there is no diagnosis of IBS.  In conclusion, she stated that since evidence shows the Veteran had at least four colonoscopies by the same physician between 2000-2006, with multiple intestinal diagnoses, but no confirmed diagnosis of IBS, and without private GI treatment records since 2006, she was unable to confirm a diagnosis of IBS. 

In January 2017, the same examiner provided a negative nexus opinion.  She explained that according to medical reference, a diagnosis of IBS is suggested       when there are symptoms of abdominal pain for more than three days per month 
for at least three months.  Abdominal pain is lessened by defecation, and may be associated with alteration in number or consistency of bowel movements, or the presence of mucus in stools.  An IBS diagnosis is not made until all other bowel abnormalities have been excluded.  Further, she notes that a review of the medical records did not reveal any symptoms consistent with IBS (or any other GI condition) during or within one year of military separation.  Post-service, the Veteran had      been diagnosed with multiple colonic conditions, including lactose intolerance, diverticulosis versus diverticulitis, and colon polyps.  He has also had non-intestinal GI diagnoses such as GERD, esophagitis, gastritis, and cholecystitis.  The Veteran has had non-GI conditions which can be associated with abdominal pain and the presence of the aforementioned diagnoses provides an alternative explanation for some of his symptoms of altered bowel movements and abdominal pain.  She stated the colonic diagnoses noted above also infer the Veteran does not have a diagnosis of IBS and she stated she did not find any objective records which reported a confirmed diagnosis of IBS.  The examiner concluded that the collective evidence supports the opinion that      it was less likely than not that the Veteran had IBS which was caused by or due to his military service.

Furthermore, based on the previous reports made by the physician's assistant in March 2016 and January 2017, the March 2017 VA examiner, a physician who provided the addendum opinion, opined that the Veteran's IBS was less likely than not related to service.  The physician stated that he reviewed the record in detail    and after discussion with the aforementioned physician's assistant (March 2016    and January 2017 examiner), agreed with her reports.  Accordingly, the Board concludes that the preponderance of the evidence is against a finding of service connection on a direct basis.

The question remains whether the Veteran's IBS is related to his service-connected PTSD or CAD.

The August 2014 VA examiner opined that the Veteran's IBS was at least as likely as not proximately due to or the result of his service-connected condition.  The examiner stated that the Veteran had IBS or "spastic stomach" for many years and according to medical literature, IBS is a condition that can be aggravated by anxiety and PTSD.  She further stated, according to the National Institute of Health, "mental health, or psychological problems such as panic disorder, anxiety, depression, and PTSD are common in people with IBS.  However, the link between these disorders and the development of IBS is unclear. Gastrointestinal disorders, including IBS, are often found in people who have reported past physical or sexual abuse and researchers believe people who have been abused tend to express psychological stress through physical symptoms.  Based on this, the examiner opined that because the Veteran has a diagnosis of IBS it was at least as likely as not that his IBS could be aggravated by his service-connected PTS, but not caused by his PTSD because the cause of IBS is unknown.  Thereafter, in a November 2014 addendum opinion which was requested to determine the baseline level of severity of the Veteran's IBS, the examiner seemed to negate her previous finding that the Veteran's PTSD aggravated his IBS, as opposed to causing intermittent flares and thus did not provide an opinion regarding the baseline severity of his IBS.  Specifically, in November 2014 the examiner opined that it is at least as likely as not that the Veteran's emotions of PTSD and anxiety cause exacerbations and aggravation          of his IBS, but the degree of aggravation is subjective.  The examiner noted that the Veteran's early reports to mental health during his PTSD examination describe the Veteran having PTSD as well as anxiety issues and IBS.  Further, his initial history and physical examination when he began treatment at VA documents IBS in 2007.  The examiner remarked that the Veteran has had the condition throughout his adult life and there is no clear way to differentiate aggravation of his IBS symptoms from his PTSD versus his anxiety involving his daily activities and concerns.  In her rationale, the examiner stated that there was no way to differentiate all of the Veteran's aggravating conditions, which are not service connected from his single issue of service connected PTSD.  There are numerous conditions which can aggravate IBS, including food, drink, and environment.  Thus, the examiner      stated that it was not possible with the information provided or after asking     specific questions to the Veteran, to obtain a definitive answer to the question.

As stated above, at the Veteran's December 2015 videoconference hearing, nurse B.S. also stated that the Veteran's IBS could be related to his service-connected disabilities.  However, she indicated she was not familiar with the criteria for service connection; she did not specify whether the conditions were caused or aggravated by PTSD or CAD; and she did not provide any opinion as to the baseline level of severity of the Veteran's IBS related to any aggravation. 

In March 2016 an addendum VA opinion was obtained.  The examiner opined     that it was less likely than not that the Veteran's IBS was caused by his service-connected CAD or PTSD.  The examiner stated that based on a review of the Veteran's extensive gastrointestinal (GI) treatment records, there is objective evidence to suggest that lactose intolerance may have caused his GI symptoms,      not IBS. The Veteran was using lactaid as early as 2002, which is a "first line" medication to treat lactose intolerance, a diagnosis which has been shown in         2007 VA treatment records.  From review of the medical literature on IBS,             the examiner stated that IBS etiology remains unclear, with dietary changes, bacterial overgrowth or alteration in the GI bacterial flora, genetics, GI infection, inflammation, alterations in GI mobility and visceral hypersensitivity implicated.  Moreover, the examiner remarked that IBS became a diagnosis in the Veteran's records after his private primary care physician entered "?IBS" to a 2006 entry.  Since then, this diagnosis has been reported by the Veteran and perpetuated in both VA and private treatment records.  The Veteran reported having significant GI symptoms at the time of his August 2014 VA Intestinal examination, including frequent diarrhea and severe cramping, with intermittent constipation, and nausea.  He reported a private physician, Dr. "Kacey" had diagnosed this condition, but he did not have the original records.  Further, as he reported at his December 2015 videoconference hearing, he had symptoms since Vietnam and noted that he was unable to get records from the doctor who diagnosed IBS in the 1970s because the doctor had retired.  His current private primary care physician is Dr. Kaissi, and treatment records indicate this physician has seen the Veteran since at least 1984, with earliest records of diarrhea being in 1988 (with acute onset) and "?IBS" first reported in 2006.  Review of all primary care physician notes from October 2012     to December 2015 revealed the only complaints of diarrhea and cramping ("since Vietnam") were made on a March 2015 visit. The examiner remarked that since there appear to be some discrepancies in historical information provided by the Veteran at different times, his reliability as a historian to report the onset of his IBS or PTSD is questioned.

Next, the examiner stated she did not find any credible peer-reviewed medical literature reporting a definitive causal relationship between PTSD and IBS; these references used phrases such as "could be related" and studies "suggested" a relationship between IBS and PTSD.  She noted that the Veteran did not submit any references reporting an association between CAD and IBS. Additionally, she stated there is no objective evidence that when the Veteran first reported chronic diarrhea and abdominal pain in 2004, he had ever reported any psychiatric symptoms. Multiple objective notes from both private and VA treatment providers indicated the Veteran denied having any psychiatric symptoms, psychiatric conditions, or used psychotropic medications, prior to his May 2010 VA psychiatric examination. The examiner concluded that this suggested that the Veteran's chronic GI condition preceded his PTSD onset and diagnosis.  Therefore, she opined it was less likely than not that the Veteran had IBS which was caused by his service-connected CAD or PTSD. 

The March 2016 examiner also opined that it was less likely than not that the Veteran's IBS was aggravated by his service-connected CAD or PTSD.  The examiner explained that the Veteran's CAD has been documented since 1999      and the earliest documentation of PTSD was in May 2010.  The earliest objective report stating chronic diarrhea and abdominal pain was in 2004.  Further, the earliest objective clinical report of psychiatric symptoms in VA treatment records was in February 2011 where the provider noted that the Veteran was requesting psychiatric medication because "PTSD is getting worse," and requested Xanax.  However, no GI symptoms were reported at that time.  Almost all clinical notes since then had reported the Veteran was not having any GI symptoms attributable to IBS.  Clinical records also show no cardiovascular complaints related to CAD since the Veteran's 2007 admission for redo-CABG.  The examiner stated she did not find any correlation between CAD worsening (need for redo-CABG) and PTSD worsening (reported in 2011) and any permanent changes in GI symptoms.  As noted, the Veteran has not taken any psychotropic medications with consistency over time (only medication it appears he actually took was Xanax in the remote past).  Since there is no evidence that the Veteran has had persistently increased symptoms of diarrhea and abdominal cramping which can be related to either cardiac or psychiatric symptoms, and he has required no change in GI medications due to either service-connected condition, the examiner opined it was less likely than not that the Veteran has IBS which has been permanently aggravated by his service-connected CAD or PTSD.

In her January 2017 opinion, the examiner reiterated much of the same from her March 2016 opinion.  She again stated that there was no confirmed diagnosis of   IBS in the Veteran's clinical records; there are no credible medical references stating there is a definitive relationship between either CAD or PTSD and IBS;    and there are also discrepant historical details provided by the Veteran.  Based on         the evidence collectively, the examiner opined that it was less likely than not that the Veteran has IBS which was caused by or due to his service-connected PTSD    or CAD.  As to aggravation, she opined that it was less likely than not that the Veteran's IBS has been permanently aggravated by his service-connected CAD        or PTSD.  She explained that medical records indicate that the Veteran's symptoms of diarrhea and abdominal pain have been present since the 1980s and the Veteran's reports of GI symptoms which he attributes to IBS have been inconsistent over time.  Additionally, no correlation was noted between worsening of either CAD        or PTSD symptoms and permanent worsening in GI symptoms and there is also no objective evidence that the Veteran has a confirmed diagnosis of IBS.  Also, there    is no evidence that he has had persistently increased symptoms of diarrhea and abdominal cramping which can be related to worsening cardiac or psychiatric symptoms as he has not required changes in GI medication correlating to increased severity of either service-connected condition.  Based upon these factors, the examiner opined that it was less likely than not that the Veteran has IBS which       has been permanently aggravated by his service-connected CAD or PTSD. 

Furthermore, based on the previous reports made by the physician's assistant in March 2016 and January 2017, the March 2017 VA examiner, a physician who provided the addendum opinion, opined that the Veteran's IBS was less likely     than not caused or aggravated by his service-connected PTSD or CAD.  The physician stated that he reviewed the record in detail and after discussion with the aforementioned physician's assistant (March 2016 and January 2017 examiner), agreed with her reports.  

In weighing the opinions of record, great weight is given to the opinion of the January 2017 and March 2017 VA examiners.  The 2017 VA examiners' opinions were based upon review of the medical records, and were supported by detailed rationale, with consideration of medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 295 (2008).  

Conversely, while the August 2014 VA examiner provided a positive opinion that the Veteran's IBS was at least as likely as not related to his service-connected PTSD, this opinion was essentially negated by her November 2014 addendum opinion.  In addition, the December 2015 opinion from B.S., a registered nurse, provided no rationale for her conclusion nor did she take into account the medical evidence of record.  Thus, the Board finds the opinions are entitled to minimal probative weight.  See Stefl, 21 Vet. App. at 124 (2007). 

In sum, the most probative medical evidence is against a finding that the Veteran's IBS was caused or aggravated by his service-connected PTSD or CAD.  

To the extent the Veteran has alleged he suffered from IBS during or shortly after service, the Board does not find such assertion to be persuasive. The medical findings of record show no evidence of intestinal problems in service or for many years thereafter.  The Veteran remarked that his health was "excellent" on the July 1970 separation examination.  Moreover, the Veteran has been inconsistent in his reports     as to the onset of such disability.  In this regard, in 1988 private treatment records        he indicated symptoms started two days prior.  In a January 2004 private treatment record, the Veteran complained of diarrhea and abdominal pain and indicated the symptoms had started two months previously.  Had he been experiencing consistent symptoms consistent with IBS ever since service, it is highly unlikely that he would not have mentioned such fact when seeking treatment in 1988 and 2004.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board acknowledges the buddy statements reporting that the Veteran had lost 50 pounds of weight since Vietnam and/or had IBS. Indeed, his mother stated he went into service weighing 185 pounds and returned weighing 127 pounds.  However, the Veteran's pre induction examination noted he weighed 182 pounds and his separation examination reflected a weight of 160 pounds.  In any event, none of the persons providing buddy statements have been shown to have medical training, such that they are competent to diagnose intestinal disorders, and their recollections as to the extent of his weight loss are not consistent with the weights recorded in the service treatment records.  Accordingly, the Board does not find the buddy statements or the statements from the Veteran as to the onset of symptoms to be reliable. See Buchanan, 451 F.3d at 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Moreover, the Veteran has not shown that he has specialized training sufficient to render  an opinion as to the diagnosis and etiology of IBS or whether such condition   is related to service-connected disability are matters not capable of lay observation, and require medical expertise to determine. See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinions as to the diagnosis or etiology of his IBS, or the relationship between IBS and his CAD and PTSD, are not competent medical evidence.  The    Board finds the opinions of the 2016 and 2017 VA examiners to be significantly      more probative than the lay assertions of the Veteran and those who provided a       buddy statement on his behalf.

In sum, there is no competent and credible evidence of IBS during active service.  Moreover, the most probative medical opinions of record indicate the Veteran's IBS    is not related to his military service, or caused or aggravated by his service-connected PTSD or CAD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for IBS is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


